Citation Nr: 0408905	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  98-19 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for duodenitis and 
gastritis secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 
10 percent for Meniere's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from January 1969 to 
January 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the appellant's request to 
reopen a claim of service connection for duodenitis as 
secondary to service-connected PTSD.

This case also comes before the Board on appeal from an 
August 2001 rating decision by the Columbia, South Carolina, 
VARO, which granted entitlement to service connection for 
Meniere's disease effective from September 11, 2000, but 
assigned only a 10 percent disability rating.  

On September 11, 2003, a hearing was held in Montgomery, 
Alabama, before Heather Harter, who is the Acting Veterans 
Law Judge making this decision and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 
7107(b), (c) (West 2002).  A transcript of that hearing has 
been associated with the record on appeal.

At the September 2003 hearing, the appellant withdrew his 
appeal for entitlement to an increased evaluation for left 
ear hearing loss.  See 38 C.F.R. § 20.204 (2003).

This case was certified to the Board by the Montgomery, 
Alabama, VARO.


FINDINGS OF FACT

1.  In a May 1997 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
moderate duodenitis, including as secondary to service 
connected PTSD; the appellant did not perfect an appeal.

2.  Evidence associated with the record since the May 1997 
rating decision is new and material and so significant that 
it must be considered along with all the evidence of record 
in order to fairly decide the merits of the claim of 
entitlement to service connection for duodenitis and 
gastritis secondary to service-connected PTSD.

3.  The appellant has a current diagnosis of gastritis and 
duodenitis.

4.  The appellant's gastritis and duodenitis is proximately 
due to or the result of his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The May 1997 rating decision denying the appellant's 
claim of entitlement to service connection for moderate 
duodenitis, including as secondary to service connected PTSD, 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1996).

2.  Evidence received since the May 1997 rating decision is 
new and material, and the appellant's claim of entitlement to 
service connection for duodenitis and gastritis secondary to 
service-connected PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

3.  Service connection for duodenitis and gastritis secondary 
to service-connected PTSD is warranted in this case.  
38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 38 C.F.R. § 
3.310(a) (2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant's service medical records do not indicate that 
he experienced symptoms of a gastrointestinal disorder prior 
to or during his military service.

In July 1988 the appellant was treated as a VA outpatient for 
gastritis.

In March 1996 the appellant was diagnosed by R. B., M.D. (Dr. 
B.), with moderate duodenitis.  He was noted to have acid 
peptic disease and associated duodenitis.  The appellant had 
reported a history of peptic ulcer disease since 
approximately seven years previously.

In a November 1996 rating decision, the Columbia, South 
Carolina, VARO granted entitlement to service connection for 
post-traumatic stress disorder (PTSD).

In a May 1997 rating decision, the RO denied the appellant's 
claim of entitlement to service connection for moderate 
duodenitis, including as secondary to service connected PTSD.  
In a June 1997 letter, the RO informed the appellant that his 
claim was denied.

In a September 1998 statement, Dr. B. stated that he had 
initially evaluated the appellant in 1996 and had diagnosed 
severe chronic gastritis secondary to Helicobacter Pylori.  
Dr. B. noted that the appellant had previously been diagnosed 
with PTSD.  Dr. B. stated, "It has been proven that there 
has been an association between [PTSD] and exacerbation of 
peptic ulcer disease[,] and this may be occurring in the case 
of [the appellant]."

At a February 1999 VA examination, the appellant was 
diagnosed with gastritis and duodenitis with positive 
Helicobacter pylori.  The examiner opined that Helicobacter 
infection was not related to the appellant's service-
connected PTSD but that gastritis and duodenitis symptoms 
could be related to PTSD.

At the September 2003 hearing, the appellant testified that 
he had had symptoms of gastrointestinal distress-a burning 
sensation in his stomach-since service.  


Analysis

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ____ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §§ 5102, 5103); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  66 Fed. Reg. 45,620, 45,629 
(2001); see VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also VAOPGCPREC 7-2003 (Nov. 19, 2003) (determining that VA 
regulations implementing the VCAA are more favorable to 
claimants than the law in effect prior to their enactment).  
Given the determination below, the RO fulfilled its duties to 
inform and assist the appellant on this claim.  Accordingly, 
the Board can issue a final decision because all notice and 
duty to assist requirements have been fully satisfied, and 
the appellant is not prejudiced by appellate review.

The Secretary of VA amended 38 C.F.R. § 3.156(a) on August 
29, 2001, for the purpose redefining what constitutes new and 
material evidence in order to reopen a final decision.  See 
38 C.F.R. § 3.156(a) (2003).  These changes are prospective, 
however, and only apply to claims filed on or after August 
29, 2001.  Therefore, these changes do not apply to the 
present case.


1.  Whether new and material evidence has been submitted

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by the application of a statutorily-defined 
presumption period.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In a May 1997 rating decision, the RO denied the appellant's 
claim of entitlement to service connection for moderate 
duodenitis, including as secondary to service connected PTSD.  
In a June 1997 letter, the RO informed the appellant that his 
claim was denied.  The appellant did not appeal the May 1997 
rating decision.  Decisions by the RO are final unless 
appealed to the Board.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).

The appellant now seeks to reopen his claim of entitlement to 
service connection for duodenitis, including as secondary to 
service connected PTSD.  The law and regulations allow for 
reopening a claim, even when finality has attached, if new 
and material evidence has been submitted.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of this claim.  The Board must look to the 
evidence added to the record since the May 1997 final 
decision.  The evidence received after May 1997 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board has reviewed all of the additional evidence 
received herein since the May 1997 decision and concludes 
that there is evidence both new and material as it relates to 
the issue of entitlement to service connection for gastritis 
and duodenitis secondary to service connected PTSD, and, 
therefore, the claim is reopened.  As discussed above, a VA 
physician and a private physician have both indicated a 
relationship between the appellant's current gastritis and 
duodenitis and his service-connected PTSD.

The report of the February 1999 VA stomach, duodenum, and 
peritoneal adhesions examination and the September 1998 
statement from Dr. B. are clearly "new" evidence, because 
they were not before the RO at the time of its May 1997 
decision.  The Board also finds the evidence to be material 
because it relates to a specific element of the appellant's 
claim that was essential to the May 1997 decision.  The 
appellant's claim of entitlement to service connection was 
denied in May 1997 in part because the evidence did not show 
that moderate duodenitis was related to the appellant's 
service-connected PTSD.  The new evidence suggests a 
relationship between the appellant's current gastritis and 
duodenitis and his service-connected PTSD.  The new evidence 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.


2.  Service connection for gastritis and duodenitis

Having determined that there is evidence both new and 
material as it relates to the issue of entitlement to service 
connection for moderate duodenitis secondary to service 
connected PTSD and having, therefore, reopened the claim, the 
Board must assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  When, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding 
service origin, the degree of disability, or any other point, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 3.102 (2003).

In this case, the evidence shows that the appellant currently 
has gastritis and duodenitis; therefore, he satisfies the 
criterion of having a current disability.  There is evidence 
in the record that the appellant's gastrointestinal disorder 
is caused by or aggravated by his service-connected PTSD.  
Dr. B. stated in September 1998 that PTSD could exacerbate 
peptic ulcer disease and that that may be the case with the 
appellant.  Further, in February 1999, a VA examiner stated 
that gastritis and duodenitis symptoms could be related to 
the appellant's PTSD.  There is no evidence refuting a causal 
relationship between the appellant's gastritis and duodenitis 
and his service-connected PTSD.  Although neither medical 
opinion supporting the appellant's claim is strongly worded, 
the "use of cautious language does not always express 
inconclusiveness in a doctor's opinion on etiology."  "[A]n 
etiological opinion should be viewed in its full context, and 
not characterized solely by the medical professional's choice 
of words."  Lee v. Brown, 10 Vet. App. 336, 339 (1997).  In 
this case, the VA examiner was requested by the RO to opine 
whether chronic gastritis was related to the appellant's 
service-connected PTSD.  In this context, the examiner's 
response was an affirmative conclusion.  Accordingly, the 
evidence supports the appellant's claim of entitlement to 
service connection on a secondary basis.


ORDER

Service connection for duodenitis and gastritis secondary to 
service connected PTSD is granted, subject to the laws and 
regulations governing to the award of monetary benefits.





REMAND

The appellant last underwent a VA ear disease examination in 
December 2000.  As the appellant's representative points out 
in the October 2002 statement of accredited representative in 
appealed case, the report of that examination does not 
address the frequency of the appellant's symptoms including 
dizziness, staggering gait, vertigo, and cerebellar gait.  
Further, in the October 2002 statement, the appellant's 
representative indicated that the appellant's Meniere's 
syndrome symptoms, including hearing loss, had increased in 
severity since his last examination.  See Snuffer v. Gober, 
10 Vet. App. 400, 408 (1997) (requiring a new examination 
where the claimant asserts that a disability has increased in 
severity since the time of the last VA examination).  Where 
the record does not adequately reveal the current state of 
the claimant's disability, the fulfillment of the statutory 
duty to assist requires a thorough and contemporaneous 
medical examination.  Suttman v. Brown, 5 Vet. App. 127, 138 
(1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center, in Washington, D.C. for the 
following actions:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the appellant for 
Meniere's disease, hearing loss, 
tinnitus, vertigo, or dizziness since 
September 2000.  After securing the 
necessary release, the RO should obtain 
these records.

3.  The appellant should be afforded a VA 
examination by a physician with expertise 
in the evaluation of ear, nose, and 
throat disorders, to evaluate the 
severity of his service-connected 
Meniere's disease.  The claims folder 
must be made available to the examiner 
for review before the examinations.  The 
examiner is requested to comment upon the 
extent of the appellant's Meniere's 
disease, including the extent of 
functional impairment upon his day-to-day 
activities.  In this regard, the examiner 
is requested to provide specific comment 
upon any Meniere's-related patterns 
revealed in the time and attendance 
reports from the appellant's employer, 
which have been newly-associated with the 
claims file.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  The SSOC should set forth all 
pertinent laws and regulations, and 
should include a discussion of the 
application of those laws and regulations 
to the evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



